Citation Nr: 1201169	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO. 09-37 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active duty with the Army from April 1966 until December 1968, with subsequent service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, which, in pertinent part, confirmed and continued the previous denial of service connection for posttraumatic stress disorder (PTSD). 

The RO initially denied the Veteran's claim for service connection for PTSD in a July 2006 rating decision. The Veteran subsequently submitted additional evidence within one year of the denial, before the claim was final. The RO then denied the claim again in an August 2007 rating decision, after considering the new evidence. In October 2007, the Veteran filed a timely notice of disagreement with the August 2007 rating decision. 

The VARO in New Orleans, Louisiana currently has jurisdiction over this claim.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than a March 2006 letter that provided notice with respect to the requirements outlined in the case Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). The Board notes that the Veteran initially filed a claim for service connection for PTSD. Prior to the RO's receipt of the Veteran's claim for service connection for PTSD on November 25, 2005, VA medical records show that the Veteran also had a diagnosis for depression. A VA medical provider also provided a diagnosis for an anxiety disorder in March 2007. In October 2007, the Veteran filed new and separate claims for service connection for an anxiety disorder and depression. The RO finally denied both claims in a March 2008 rating decision. Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for a psychiatric disorder, as is reflected on the cover page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD due to service. In a February 2006 statement, he reported that he "was exposed to weapons being fired when I would carry supplies to combat units". In a February 2008 statement, he reported that while in Vietnam he "saw My friends killed, I saw our planes bombing the wrong villages and Killing civilians, women, children and old people, who happen to be in Harm's way". In a September 2009 VA Form 9, he reported that he would travel to bases  that were under attack and that he and the other servicemen "would have to sleep in our trucks and provide guard duty on the trucks while at these bases". Although VA repeatedly requested that the Veteran provide more specific information regarding his stressors, he did not provide any additional information.

The Veteran seeks service connection for a psychiatric disorder, specifically, PTSD. Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in- service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."
 
In this case, the Veteran has provided statements of being at bases that underwent attack and seeing people die. The revisions to 38 C.F.R. § 3.304(f), cited above, appear to apply to this case.

The Board finds that a VA examination is necessary to determine whether the Veteran has PTSD due to his reported stressors. 

The Veteran's personnel records show that while in Vietnam he served as a clothes and textile repairman. The service treatment records are negative for any complaints of, or treatment for, a psychiatric disorder. The Veteran was discharged from the Army in December 1968.

The record does not show that the Veteran sought treatment for a psychiatric disorder until decades following discharge from service. In a May 2007 letter, Y.B., LCSW reported that the Veteran began receiving individual treatment for PTSD in July 2003 and that he has been taking part in group sessions since May 2006. In a July 11, 2003 Vet Center initial assessment record, the medical provider noted that the Veteran reported that he had been wounded in service and that he requested his medical records for possible service connection for "PTSD, Health, and Agent Orange" exposure. The examiner subsequently closed the Veteran's case in November 2003 due to the Veteran's lack of participation. The Veteran did not receive treatment from the Vet Center again until April 2006. In a February 2008 letter, the Veteran's medical provider reported that the Veteran continued to struggle with symptoms of PTSD, anxiety and depression. She also noted that the Veteran claimed that his symptoms had been present since his return from Vietnam.

VA medical records generally show that the Veteran received treatment for depression. Indeed, a VA medical provider screened the Veteran for PTSD in June 2006 and found the screen to be negative. At that time, the Veteran denied being constantly on guard, watchful or easily startled. The Veteran also denied feeling numb or detached from others, activities or his surroundings. 

The Veteran received a VA psychology outpatient consult in March 2007. At that time, the VA medical provider noted support for increased arousal and persistent avoidance of stimuli associated with trauma and numbing. The provider diagnosed him with an anxiety disorder and depressive disorder. The provider further noted that the trauma symptom inventory supported a diagnosis of PTSD, but that the data was insufficient to establish the diagnosis. The provider found that independent confirmation was necessary for a PTSD diagnosis. 

On remand, a VA examiner should identify any and all current psychiatric disorders and provide an opinion as to whether any currently diagnosed psychiatric disorder is related to any other aspect of service - including his reported inservice stressor  events. 

If it is determined that the Veteran has PTSD, a medical opinion is necessary to determine which stressful event during the Veteran's lifetime was the likely cause of the PTSD. 

For these reasons, the Board finds that a VA examination is necessary to determine whether the Veteran has a psychiatric disorder that began in service or is etiologically related to service. 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

VA's duty to assist also includes obtaining relevant medical records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment. The Board notes that the last VA medical records associated with the claims file were from June 2009. The last Vet Center records associated with the claims file were from May 2007. The Veteran's Vet Center medical provider gave an additional statement in February 2008 and reported that the Veteran received treatment from her and continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. Copies of any VA and Vet Center medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from June 2009 to the present. The RO/AMC shall also request and obtain any Vet Center medical records not already associated with the claims file, including records from May 2007 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b) If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not (50 percent or greater degree of probability) that PTSD manifested due to a claimed inservice incident as opposed to any stressful incidents that took place after service. 

c) If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's non-PTSD, psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

For purposes of the opinion being sought, the examiner should specifically consider the following:

* an opinion should be rendered assuming that the stressors occurred as stated 
* there are VA medical records, private medical records, and statements of record pertaining to psychiatric problems over the years

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 


[Continued on following page.]

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


